Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered September 6, 2006, convicting him of assault in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation denied him due process and a fair trial is unpreserved for appellate review, as he either failed to object to remarks he now contests or made only a general objection (see CPL 470.05 [2]; People v Romero, 7 NY3d 911, 912 [2006]; People v Small, 45 AD3d 705 [2007]). In any event, a review of the challenged comments reveals that they were either responsive to defense counsel’s summation or fair comment on the evidence (see People v McHarris, 297 AD2d 824, 825 [2002]; People v Russo, 201 AD2d 512, 513 [1994]).
The defendant’s remaining contention is without merit. Mastro, J.P, Rivera, Angiolillo and McCarthy, JJ., concur.